Citation Nr: 1545992	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for plantar fasciitis.  The Veteran perfected his appeal.

In February 2011, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2011, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed foot disorder, followed by readjudication of the claim based on the evidence of record.  The record now contains the report of a February 2011 VA foot examination.  The claim was readjudicated in a November 2012 supplemental statement of the case (SSOC).  The claims folder thus reflects compliance with the Board's remanded directives, and no further action is needed at this time.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in September 2011, the Board remanded the issue of entitlement to service connection for bilateral hearing loss disability in order for VA to issue a statement of the case (SOC) on that matter in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The record reflects that the Veteran was issued a November 2012 SOC on this matter, but he failed to submit a timely substantive appeal, VA Form 9.  As such, the matter is not currently on appeal. 
 


FINDING OF FACT

Bilateral plantar fasciitis did not manifest during service and the preponderance of the evidence is against finding that it is otherwise related to service or service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice of how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the November 2012 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, identified private treatment records, and the Veteran's lay and testimony statements in support of his claim.  VA has also afforded the Veteran with VA medical examinations dated in March 2007 and February 2012.  In the February 2012 VA examination report, the VA examiner noted a review of the claims folder and findings from clinical evaluation, and provided a medical opinion that addressed the nature and etiology of claimed disability.  The opinion of record is adequate and further examination or opinion is not needed.  The Veteran has not identified additional relevant evidence that needs to be obtained.    

With respect to the Board hearing, the hearing transcript reflects that the undersigned noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  

Service Connection 

In April 2007, the RO denied entitlement to service connection for bilateral plantar fasciitis.  The Veteran disagreed with the decision and perfected this appeal. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Plantar fasciitis is not listed as a chronic disease. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

 In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current plantar fasciitis is the result of his active military service.  Specifically, he asserts that his heel pain began upon his return from deployment in 2006.  

The Veteran does not contend, and the medical evidence of record does not show, that his bilateral plantar fasciitis manifested during his first period of active service in 1974. 

A review of the Veteran's service treatment records show that on examination for enlistment in 2004 for his second period of service, the Veteran's feet were normal on clinical evaluation and he denied any foot trouble.  The Veteran was deployed to Southwest Asia from 2004 to 2005.  The report of a June 2005 Post-Deployment Health Assessment (PDHA) shows that the Veteran indicated he had experienced symptoms of numbness and tingling in his feet during his deployment; however, subsequent PDHAs dated in July 2005 and April 2006 show that the Veteran specifically denied symptoms of tingling and numbness in his feet.  Moreover, on his October 2005 report of medical history prior to separation, the Veteran specifically denied any problems involving his feet. 

The Veteran reports that he first noticed his foot problems after his return from Iraq in 2006.  A September 2006 medical treatment note shows that the Veteran presented with complaints of left heel pain for the past four months.  Clinical evaluation revealed findings of tenderness along the plantar aspect and left heel.  The Veteran was assessed with plantar fasciitis, left foot.  He sought follow-up treatment in October 2006.  He reports that he received injections to treat his foot problems. 

The Veteran filed a claim for entitlement to service connection for foot problems in December 2006.  He was afforded a VA examination in March 2007 in conjunction with his claim.  The VA examiner evaluated the Veteran's feet and diagnosed him with bilateral plantar fasciitis.

During the February 2011 Board hearing, the Veteran testified that his bilateral foot problems had an onset in 2006, just following his return from Iraq.  He reported that he sought treatment for his foot problems in 2006, but that he had not received any recent treatment.  

In February 2012, the Veteran was afforded another VA examination in conjunction with his claim.  The examination report confirmed a diagnosis of bilateral plantar fasciitis.  The Veteran reported that he started to experience bilateral foot problems after his return from Iraq, but he specifically denied any foot problems during his deployment.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner concluded that it was less likely as not that the bilateral plantar fasciitis was incurred or caused by the Veteran's periods of active service.  In support of this concludion, the examiner noted that there was no evidence of chronic foot disorder shown in the service treatment records, and the Veteran specifically denied any current foot problems on his October 2005 report of medical history as well as on his April 2006 PDHA.  

The medical evidence of record reflects that the Veteran has a current diagnosis of bilateral plantar fasciitis.  Element (1), current diagnosis has been established.  

However, his service records do not document treatment or findings related to bilateral plantar fasciitis and the condition is not shown to have had its onset during active service.  There is no medical evidence showing that the Veteran's bilateral plantar fasciitis first manifested during his second period of service.  38 C.F.R. § 3.303.  Moreover, the Veteran has consistently stated that foot problems began in 2006 after his separation from service.  Notably, the medical treatment record shows he did not report an onset of his current symptoms prior to May 2006.  See e.g., April 2006 PDHA and September 2006 medical treatment noted.  As such, an in-service disease is not shown.  38 C.F.R. § 3.303.

Regarding whether current disability is otherwise related to service, the record contains the 2012 VA examiner's medical opinion addressing direct service connection.  As set forth above, the medical opinion contains a negative nexus and the Board finds the opinion to be highly probative as it was based on review of the claims folder and supported by adequate rationale.  

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his bilateral foot disorder and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

In support of the claim, the record only contains the Veteran's contentions that his bilateral plantar fasciitis is related to his second period of service.  Questions of competency notwithstanding, the Veteran's unsupported lay assertions concerning etiology simply do not outweigh the probative VA opinion of record. 


The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral plantar fasciitis (foot problems), is denied.



____________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


